      4:20-cv-02277-SAL        Date Filed 08/13/20   Entry Number 8     Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF SOUTH CAROLINA

                                    FLORENCE DIVISION

                                   C/A # 4:20-cv-02277-SAL


Dorothy A. Freeman,

                      Plaintiff,

       Vs.                                      NOTICE OF VOLUNTARY DISMISSAL

701 South Ocean Blvd., LLC, d/b/a Bali
Bay Resort,

                      Defendant.


      PLEASE TAKE NOTICE that Plaintiff, Dorothy A. Freeman, by and through her

undersigned counsel, hereby notifies the Court and all interested parties that, pursuant

to Rule 41(a), Fed. R. Civ. P., Plaintiff hereby voluntarily dismisses the above-captioned

matter, without prejudice. This is the first time Plaintiff has dismissed any federal- or

state-court action based on or including the same claim(s).




Florence, SC                                   s/ William P. Hatfield
                                               WILLIAM P. HATFIELD,
July 15, 2020                                  USDC I.D. #1777
                                               Attorney for Plaintiff

                                               HATFIELD TEMPLE, LLP
                                               170 Courthouse Square
                                               Post Office Box 1770
                                               Florence, SC 29503-1770
                                               (843) 662-5000
                                               wphatfield@htlawsc.com
